DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
This is a final office action in response to applicant's arguments and remarks filed on 12/21/2020.
	
Status of Rejections
The rejection of claim(s) 15-25 and 29-34 over 35 USC 112(b) is withdrawn in view of applicant’s amendments. 
All other previous rejections are maintained.

Claims 15-25 and 29-34 are pending and under consideration for this Office Action.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 15-25 and 29-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al (WO 2014111053 A1, machine translation used for citations) in view of Okabe et al (US 2011/0017662 A1).

Claim 15: Zhang teaches a polyphenylene sulfide woven fabric for a water electrolyser (see e.g. abstract of Zhang), wherein a surface of a fiber constituting the polyphenylene sulfide woven fabric contains a hydrophilic group, oxygen content of the surface of the fiber is 15%-40% by weight (see e.g. page 6, paragraph starting with “In order to” of Zhang), the hydrophilic group comprises a carbon-oxygen group and a sulfur-oxygen group (see e.g. page 7, paragraph “The types of” of Zhang), the carbon-oxygen group is at least one of a carboxyl group, a carbonyl group and an aldehyde group (see e.g. page 7, paragraph “The types of” of Zhang), the content of the carbon- oxygen group is 60% (see e.g. page 7, paragraph “The types of” of Zhang), which is considered close to the claimed value of 62%. MPEP § 2144.05 I states “Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985)”. 

Zhang does not explicitly teach that content of the sulfur-oxygen group is 6 to 15% of the total number of the groups in the surface of the fiber. Zhang teaches that there is a balance between hydrophilicity and processing cost (see e.g. page 7, paragraph “The types of” of Zhang). Therefore, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify the fabric of Zhang by adjusting the total 

Zhang does not explicitly teach an amino group. Okabe teaches that “highly hydrophilic functional groups include an alkoxyl group, a carboxyl group, a carbonyl group, a keto group, an ester group, a carbonate group, an amide group, a sulfone amide group, a cyano group, a formyl group, a hydroxyl group, a mercapto group, an amino group, an imino group, an alkylthio group, a sulfinyl group, a sulfonyl group, a sulfo group, a nitro group, a nitroso group, an ether group, a thioether group, and a phosphoester group” (see e.g. [0020] of Okabe) for polyphenylene sulfide (see e.g. [0039] of Okabe) electrolyzer separators (see e.g. abstract of Okabe). It would have been obvious to a person having ordinary skill in the art at the time of filing to modify the fabric of Zhang to include an amino group as a hydrophilic group as taught in Okabe because Okabe teaches that amino groups are highly hydrophilic and KSR rationale E states it is obvious to choose “from a finite number of identified, predictable solutions, with a reasonable expectation of success”. Additionally, MPEP § 2144.07 states “The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945)”.

Claim 16: Zhang in view of Okabe teaches that the hydrophilic group comprises a carbon-oxygen group, a hydroxyl group, and a sulfur-oxygen group (see e.g. page 7, paragraph “The types of” of Zhang), the content of the carbon- oxygen group is 60% 

Zhang in view of Okabe does not explicitly teach that content of the hydroxyl group with the carbon-oxygen group is 61-80% of the total number of the groups in the surface of the fiber. Zhang teaches that there is a balance between hydrophilicity and processing cost (see e.g. page 7, paragraph “The types of” of Zhang). Therefore, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify the fabric of Zhang by adjusting the total number of hydroxyl group to get the desired hydrophilicity balanced by the processing costs. 

Zhang in view of Okabe does not explicitly teach that content of the sulfur-oxygen group is 6 to 10% of the total number of the groups in the surface of the fiber. Zhang teaches that there is a balance between hydrophilicity and processing cost (see e.g. page 7, paragraph “The types of” of Zhang). Therefore, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify the fabric of Zhang by adjusting the total number of sulfur-oxygen group to get the desired hydrophilicity balanced by the processing costs. 



Claim 17: Zhang in view of Okabe does not explicitly teach a total content of the carbon-oxygen group and the sulfur-oxygen group is 72 to 85% of the total number of the groups in the surface of the fiber. Zhang teaches that there is a balance between hydrophilicity and processing cost (see e.g. page 7, paragraph “The types of” of Zhang). Therefore, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify the fabric of Zhang by adjusting the total number of carbon-oxygen groups and the sulfur-oxygen groups to get the desired hydrophilicity balanced by the processing costs. 

Claim 18: Zhang in view of Okabe teaches that the fineness of a warp or weft constituting the polyphenylene sulfide woven fabric is 440 dtex (see e.g. page 17, paragraph starting with “The warp” of Zhang).

Claim 19: Zhang in view of Okabe teaches a density of a warp constituting the polyphenylene sulfide woven fabric is ~152 pieces/10 cm (“39/inch”, see e.g. page 14, 

Claim 20: Zhang in view of Okabe teaches a thickness of the polyphenylene sulfide woven fabric is ~0.50 to 1.4 mm (see e.g. Table 1 of Zhang), which overlaps with the claimed range. MPEP § 2144.05 I states “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)”.

Claim 21: Zhang in view of Okabe teaches that the gram weight of the polyphenylene sulfide woven fabric is ~300 to 1000 g/m2 (see e.g. Table 1 of Zhang), which overlaps with the claimed range. MPEP § 2144.05 I states “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)”.

Claim 22: The invention is drawn to a woven fabric. Claim 22 is drawn a different invention formed after the woven fabric is subjected to a durability treatment and does not limit the structure of the woven fabric. 

Claim 23: Zhang in view of Okabe teaches that the airtightness of the polyphenylene sulfide woven fabric is 200 mm H2O or more (see e.g. page 5, paragraph starting with 

Claim 24: Zhang in view of Okabe does not explicitly teach that the water absorption height of the polyphenylene sulfide woven fabric is 160 to 280 mm. Zhang teaches the water absorption is a desirable characteristic for the fabric (see e.g. page 8, paragraph starting with “In the” of Zhang). Therefore, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify the fabric of Zhang by adjusting the water absorption characteristics of the fabric to get the desired fabric qualities. Doing this would also adjust the water absorption height of the polyphenylene sulfide woven fabric. 

Claim 25: The invention is drawn to a woven fabric. Claim 25 is drawn a different invention formed after the woven fabric is subjected to a durability treatment and does not limit the structure of the woven fabric. 

Claim 29: Zhang in view of Okabe teaches a density of a warp constituting the polyphenylene sulfide woven fabric is ~152 pieces/10 cm (“39/inch”, see e.g. page 14, paragraph starting with “The warp” of Zhang), and density of a weft is ~105 pieces/10 cm (27/inch” see e.g. page 14, paragraph starting with “The warp” of Zhang).

Claim 30: Zhang in view of Okabe teaches a thickness of the polyphenylene sulfide woven fabric is ~0.50 to 1.4 mm (see e.g. Table 1 of Zhang), which overlaps with the claimed range. MPEP § 2144.05 I states “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)”.

Claim 31: Zhang in view of Okabe teaches that the gram weight of the polyphenylene sulfide woven fabric is ~300 to 1000 g/m2 (see e.g. Table 1 of Zhang), which overlaps with the claimed range. MPEP § 2144.05 I states “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)”.


Claim 32: The invention is drawn to a woven fabric. Claim 32 is drawn a different invention formed after the woven fabric is subjected to a durability treatment and does not limit the structure of the woven fabric. 

Claim 33: Zhang in view of Okabe teaches that the airtightness of the polyphenylene sulfide woven fabric is 200 mm H2O or more (see e.g. page 5, paragraph starting with “In actual” of Zhang), which overlaps with the claimed range. MPEP § 2144.05 I states 

Claim 34: Zhang in view of Okabe does not explicitly teach that the water absorption height of the polyphenylene sulfide woven fabric is 160 to 280 mm. Zhang teaches the water absorption is a desirable characteristic for the fabric (see e.g. page 8, paragraph starting with “In the” of Zhang). Therefore, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify the fabric of Zhang in view of Okabe by adjusting the water absorption characteristics of the fabric to get the desired fabric qualities. Doing this would also adjust the water absorption height of the polyphenylene sulfide woven fabric. 

Response to Arguments
Applicant's arguments filed on 12/21/2020 have been fully considered but they are not persuasive. 

On page(s) 5-6, the applicant argues that Okabe is not combinable with Zhang because the teaching of Okabe relates to hydrophilic groups is part of a separation function layer and not part of the porous polyphenylene sulfide layer. This is not considered persuasive. Zhang teaches that the fabric includes hydrophilic groups includes a carboxyl group, a carbonyl group and an aldehyde group. Okabe teaches hydrophilic 

On page(s) 5-6, the applicant argues that the amino group in Okabe is not obvious to use because it was not in a working example. This is not considered persuasive. MPEP § 2123 II states ‘Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).’. Furthermore, KSR rationale E states it is obvious to choose “from a finite number of identified, predictable solutions, with a reasonable expectation of success”.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER W KEELING whose telephone number is (571)272-9961.  The examiner can normally be reached on 7:30 AM - 4:00 PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 571-272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/ALEXANDER W KEELING/Primary Examiner, Art Unit 1795